Citation Nr: 0607737	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from May 1948 to 
April 1950, from January 1960 to November 1962, and from 
December 1962 to March 1974.  This case was last remanded by 
the Board of Veterans' Appeals (Board) in December 2003.


FINDING OF FACT

In a January 2006 written statement, the veteran's 
representative indicated that the veteran wanted to withdraw 
his claim for service connection for emphysema; this request 
was received by the Board prior to the promulgation of a 
decision on this claim.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service 
connection for emphysema have been met and the appeal on this 
claim is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2003, the RO certified a claim for service 
connection for emphysema as being on appeal, and the Board 
remanded this claim in December 2003.  The veteran (through 
his representative) withdrew this claim in a January 2006 
written statement.  This statement was received by the Board 
prior to the promulgation of a decision on the claim.  As a 
result of this withdrawal, no allegations of error of fact or 
law concerning the claim remain before the Board.  
Consequently, the veteran's appeal as to this issue is 
dismissed without prejudice.  See 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.204.


ORDER

The claim for service connection for emphysema is dismissed 
without prejudice.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


